Case 6:20-cr-00097-GAP-LRH Document 51 Filed 08/19/20 Page 1 of 17 PagelD 212

ae
UNITED STATES DISTRICT COURT 5 oy 13
MIDDLE DISTRICT OF FLORIDA® Me 19 PH I
ORLANDO DIVISION iiasav ci 2a
BO RLANOG. FLORIDA
UNITED STATES OF AMERICA

Vv. CASE NO. 6:20-cr-97-Orl-31LRH
18 U.S.C. § 1591 (a)
JOEL MICAH GREENBERG 18 U.S.C. § 2722

18 U.S.C. § 1028(a)(7)
18 U.S.C. § 1028(a)(1)
18 U.S.C. § 1028A(a)(1)
18 U.S.C. § 2261A(2)

SECOND SUPERSEDING INDICTMENT

 

The Grand Jury charges:

Introduction

At times relevant to this Second Superseding Indictment:

1. As used herein, “Minor Victim” refers to a female who is known
to the Grand Jury, and who had attained the age of 14 years but had not attained
the age of 18 years at the time of the offenses alleged in Counts One, Two, and
Four of this Second Superseding Indictment.

2. As used herein, the term “motor vehicle record” means any record
that pertains to a motor vehicle operator’s permit, motor vehicle title, motor
vehicle registration, or identification card issued by a department of motor

vehicles.
Case 6:20-cr-00097-GAP-LRH Document 51 Filed 08/19/20 Page 2 of 17 PagelD 213

3. As used herein, the term “personal information” means
information that identifies an individual, including an individual’s photograph,
social security number, driver identification number, name, address (but not the
5-digit zip code), telephone number, and medical or disability information, but
does not include information on vehicular accidents, driving violations, and
driver’s status.

4, The Florida Driver and Vehicle Information Database (DAVID)
was a database of motor vehicle records for the State of Florida. Individuals
with access to DAVID were able to obtain the personal information from the
motor vehicle records of millions of current and former residents of Florida.
DAVID was an Internet based system that could be accessed over the Internet,
an instrumentality and facility of interstate commerce, from any secure
computer using the Internet uniform resource locator of
https://david.flhsmv.gov. DAVID was used in and affecting interstate
commerce.

5. Some employees of the Seminole County Tax Collector’s Office
had access to DAVID. During the time when he was the Seminole County Tax
Collector, JOEL MICAH GREENBERG had a user account with DAVID.

6. One of the services provided by some of the branches of the

Seminole County Tax Collector’s Office was the issuance of Florida driver
Case 6:20-cr-00097-GAP-LRH Document 51 Filed 08/19/20 Page 3 of 17 PagelD 214

licenses and Florida identification cards. These services included renewal of
Florida driver licenses and Florida identification cards, replacement of Florida
driver licenses and Florida identification cards, and transfers of out-of-state and
certain out-of-country licenses to Florida.

7. Some customers who came to the Seminole County Tax
Collector’s Office to obtain a Florida driver license would surrender their old or
existing driver licenses to the Seminole County Tax Collector’s Office. The
Seminole County Tax Collector’s Office would shred surrendered driver
licenses at a later time.

8. During the time when he was the Seminole County Tax Collector,
JOEL MICAH GREENBERG used his access to the Seminole County Tax
Collector’s Office to take surrendered driver licenses before they were shredded.
JOEL MICAH GREENBERG also used his access to DAVID to run searches
that were not for any permissible use as permitted under 18 U.S.C. § 2721(0).
As a result of those searches of DAVID, JOEL MICAH GREENBERG
obtained, disclosed, transferred, and used personal information of individuals
whose personal information was in a motor vehicle record, including
individuals with whom JOEL MICAH GREENBERG was engaged in “sugar

daddy” relationships.
Case 6:20-cr-00097-GAP-LRH Document 51 Filed 08/19/20 Page 4 of 17 PagelD 215

9. JOEL MICAH GREENBERG used a surrendered driver license
that he had taken and personal information that he obtained and disclosed from
DAVID to cause fake driver licenses to be produced that had his photograph
but the personal information of the victims. JOEL MICAH GREENBERG
also obtained and disclosed personal information from motor vehicle records in
DAVID for uses not permitted under 18 U.S.C. § 2721(b), including to produce
a false identification document and to facilitate his efforts to engage in
commercial sex acts as defined by 18 U.S.C. § 1591(€)(3).

COUNT ONE
(Sex Trafficking of a Child)

1. The Grand Jury hereby realleges paragraphs one through six and
paragraphs eight and nine of the Introduction of this Second Superseding
Indictment and incorporates such paragraphs by this reference as though fully
set forth herein.

2. On a date unknown to the Grand Jury, but between in or about
May 2017 and in or about November 2017, in the Middle District of Florida,
and elsewhere, the defendant,

JOEL MICAH GREENBERG,
did knowingly, in and affecting interstate commerce, recruit, entice, obtain,
maintain, patronize, and solicit by any means the Minor Victim, who had

attained the age of 14 years but had not attained the age of 18 years, having had
Case 6:20-cr-00097-GAP-LRH Document 51 Filed 08/19/20 Page 5 of 17 PagelD 216

a reasonable opportunity to observe the Minor Victim, and knowing and in
reckless disregard of the fact that the Minor Victim had not attained the age of
18 years and would be caused to engage in a commercial sex act as defined by
18 U.S.C. § 1591(e)(3).

In violation of 18 U.S.C. §§ 1591(a), (b)(2), (©), (e)(3), and 2.

COUNTS TWO AND THREE
(Driver’s Privacy Protection Act Violations)

 

1. The Grand Jury hereby realleges paragraphs one through nine of
the Introduction of this Second Superseding Indictment and incorporates such
paragraphs by this reference as though fully set forth herein.

2. On or about the dates set forth below, in the Middle District of
Florida, and elsewhere, the defendant,

JOEL MICAH GREENBERG,

did knowingly obtain and disclose personal information from a motor vehicle

record for a use not permitted under 18 U.S.C. § 2721(b), as follows:

 

Count | Date Personal Information

Obtained and Disclosed

TWO | September 4,2017 |The photograph and driver identification
number of the Minor Victim

THREE | November 18, 2017 | The photograph and driver identification
number of R.Z.

 

 

 

 

 

 

 

In violation of 18 U.S.C. §§ 2722, 2723, and 2.
Case 6:20-cr-00097-GAP-LRH Document 51 Filed 08/19/20 Page 6 of 17 PagelD 217

COUNT FOUR
(Unlawful Use of Means of Identification of Another Person)

1. The Grand Jury hereby realleges paragraphs one through nine of
the Introduction of this Second Superseding Indictment and incorporates such
paragraphs by this reference as though fully set forth herein.

2. On or about the date set forth below, in the Middle District of
Florida, and elsewhere, the defendant,

JOEL MICAH GREENBERG,
did knowingly transfer, possess, and use in and affecting interstate commerce,
without lawful authority, a means of identification of another person,
specifically, the name of the victim identified below, knowing that such means
of identification belonged to an actual person, with the intent to commit, to aid
and abet, and in connection with, any unlawful activity that constitutes a
violation of Federal law, namely, violations of 18 U.S.C. §§ 1591(a), (b)(2), (c),
(e)(2), 2722 and 2723, as charged in Counts One and Two of this Second

Superseding Indictment, as follows:

 

Count Date Means of Identification
FOUR September 4, 2017 | The name of the Minor Victim

 

 

 

 

 

 

In violation of 18 U.S.C. §§ 1028(a)(7), 1028(b)(2), and 2.
Case 6:20-cr-00097-GAP-LRH Document 51 Filed 08/19/20 Page 7 of 17 PagelD 218

COUNT FIVE
(Production of an Identification Document)

On or about the November 11, 2015, in the Middle District of Florida,
and elsewhere, the defendant,

JOEL MICAH GREENBERG,

did knowingly and without lawful authority produce an identification
document, as defined in 18 U.S.C. § 1028(d)(3), that is and appears to be a
driver’s license, and the production of which was in and affected interstate and
foreign commerce, and the identification document was transported in the mail
in the course of the production, in that, the defendant used the Internet, an
instrumentality and facility of interstate commerce, to obtain a replacement
Florida driver license of R.Z. that the defendant paid for over the Internet using
a credit card belonging to the defendant and that was sent by United States Mail
to an address in the Middle District of Florida.

In violation of 18 U.S.C. §§ 1028(a)(1), 1028(b)(1), and 2.
Case 6:20-cr-00097-GAP-LRH Document 51 Filed 08/19/20 Page 8 of 17 PagelD 219

COUNT SIX
(Aggravated Identity Theft)

On or about November 11, 2015, in the Middle District of Florida, and

elsewhere, the defendant,

JOEL MICAH GREENBERG,

did knowingly transfer, possess, and use, without lawful authority, a means of
identification of another person, specifically, the name and date of birth of the
actual person identified below, during and in relation to a felony violation of
production without lawful authority of an identification document, in violation
of 18 U.S.C. § 1028(a)(1) as charged in Count Five of this Second Superseding
Indictment, knowing that such means of identification belonged to an actual
person, in that the defendant transferred, possessed, and used the name, date of
birth, and address of R.Z. to access the Florida Department of Highway Safety
and Motor Vehicle’s Internet site to obtain a replacement license of R.Z.

In violation of 18 U.S.C. §§ 1028A(a)(1) and 2.

COUNTS SEVEN AND EIGHT
(Production of Identification and False Identification Documents)

1. The Grand Jury hereby realleges paragraphs two through nine of
the Introduction of this Second Superseding Indictment and incorporates such

paragraphs by this reference as though fully set forth herein.
Case 6:20-cr-00097-GAP-LRH Document 51 Filed 08/19/20 Page 9 of 17 PagelD 220

2. On or about the dates set forth below, in the Middle District of
Florida, and elsewhere, the defendant,
JOEL MICAH GREENBERG,
did knowingly and without lawful authority produce an identification
document, as defined in 18 U.S.C. § 1028(d)(3), and a false identification
document, as defined in 18 U.S.C. § 1028(d)(4), that is and appears to be a
driver’s license, and the production of which was in and affected interstate and

foreign commerce, as follows: -

 

Count | Date Identification Document/

False Identification Document
SEVEN | On a date unknown to the | Florida driver’s license of R.Z.
Grand Jury, but between on or | with the defendant’s photograph
about November 11, 2017 and
on or about June 23, 2020
EIGHT | On a date unknown to the| Puerto Rico driver’s license of
Grand Jury, but between on or | E.J.C.C. with the defendant’s
about September 21, 2018 and | photograph

on or about June 23, 2020

 

 

 

 

 

 

 

In violation of 18 U.S.C. §§ 1028(a)(1), 1028(b)(1), and 2.

COUNTS NINE AND TEN
(Aggravated Identity Theft)

1, The Grand Jury hereby realleges paragraphs two through nine of
the Introduction of this Second Superseding Indictment and incorporates such

paragraphs by this reference as though fully set forth herein.
Case 6:20-cr-00097-GAP-LRH Document 51 Filed 08/19/20 Page 10 of 17 PagelD 221

2. On or about the dates set forth below, in the Middle District of

Florida, and elsewhere, the defendant,
JOEL MICAH GREENBERG,

did knowingly transfer, possess, and use, without lawful authority, a means of
identification of another person, specifically, the names, dates of birth, and
driver’s license number of the actual people identified below, during and in
relation to a felony violation of production without lawful authority of an
identification document and a false identification document, in violation of 18
U.S.C. § 1028(a)(1) as charged in Counts Seven and Eight of this Second
Superseding Indictment, knowing that such means of identification belonged to

an actual person, as follows:

 

Count Date Means of Identification

NINE On a date unknown to the| The name, date of birth, and
Grand Jury, but between on or | driver’s license number of R.Z.
about November 11, 2017 and
on or about June 23, 2020
TEN On a date unknown to the| The name, date of birth, and
Grand Jury, but between on or | driver’s license number of
about September 21, 2018 and | E.J.C.C.

on or about June 23, 2020

 

 

 

 

 

 

 

In violation of 18 U.S.C. §§ 1028A(a)(1) and 2.

10
Case 6:20-cr-00097-GAP-LRH Document 51 Filed 08/19/20 Page 11 of 17 PagelD 222

COUNT ELEVEN
(Stalking)

A. Introduction

At times relevant to this Second Superseding Indictment:

1. The defendant, JOEL MICAH GREENBERG, was the elected
Tax Collector of Seminole County, Florida, in the Middle District of Florida.
JOEL MICAH GREENBERG used the mail, an interactive computer service,
an electronic communication service, an electronic communication system of
interstate commerce, and a facility of interstate commerce to engage in a course
of conduct that caused, attempted to cause, and would be reasonably expected
to cause substantial emotional distress to a political opponent who is known to
the Grand Jury and who worked at a school located in the Middle District of
Florida (referred to herein as the “school employee”).

2. JOEL MICAH GREENBERG caused letters to be sent by the
United States Mail to the school located in the Middle District of Florida where
the school employee worked. The letters falsely represented that they were
being sent by an anonymous “very concerned student” of the school who had
information that the school employee had engaged in sexual misconduct with a
particular student, when in truth and in fact, as JOEL MICAH GREENBERG

then and there well knew, the allegations were false.

11
Case 6:20-cr-00097-GAP-LRH Document 51 Filed 08/19/20 Page 12 of 17 PagelD 223

3. JOEL MICAH GREENBERG caused a Twitter account to be set
up using the name and photograph of the school employee. JOEL MICAH
GREENBERG caused postings to be made using that account that represented
that the school employee was a segregationist and in favor of white supremacy,
when in truth and in fact, as JOEL MICAH GREENBERG then and there well
knew, JOEL MICAH GREENBERG caused the Twitter account to be
established without the school employee’s knowledge, consent, or
authorization. The Internet was used to establish the Twitter account and to
make the postings for that account.

4. JOEL MICAH GREENBERG caused a Facebook account to be
set up that claimed to belong to a “very concerned teacher” at the school located
in the Middle District of Florida where the school employee worked. JOEL
MICAH GREENBERG caused postings to be made using that account that
alleged that the school employee had engaged in sexual misconduct with a
student, when in truth and in fact, as JOEL MICAH GREENBERG then and
there well knew, the allegations were false. The Internet was used to establish
the Facebook account and to make the postings for that account.

5. Facebook and Twitter were each an interactive computer service,
an electronic communication service, and an electronic communication system

of interstate commerce. The Internet was a facility of interstate commerce.

12
Case 6:20-cr-00097-GAP-LRH Document 51 Filed 08/19/20 Page 13 of 17 PagelD 224

B. Course of Conduct

6. Beginning on or about a date unknown to the Grand Jury, but not
later than on or about October 10, 2019, and continuing through and including
on or about November 15, 2019, in the Middle District of Florida, and
elsewhere, the defendant,

JOEL MICAH GREENBERG,

with the intent to harass and intimidate another person, that is, the school
employee, did knowingly use the mail, an interactive computer service, an
electronic communication service, an electronic communication system of
interstate commerce, and a facility of interstate commerce to engage in a course
of conduct that caused, attempted to cause, and would be reasonably expected
to cause substantial emotional distress to a person, that is, the school employee.

In violation of 18 U.S.C. §§ 2261A(2), 2261(b)(5), and 2.

COUNT TWELVE
(Unlawful Use of Means of Identification of Another Person)

1. The Grand Jury hereby realleges paragraphs one through five of
Count Eleven of this Second Superseding Indictment and incorporates such
paragraphs by this reference as though fully set forth herein.

2. On or about November 2, 2019, in the Middle District of Florida,

and elsewhere, the defendant,

13
Case 6:20-cr-00097-GAP-LRH Document 51 Filed 08/19/20 Page 14 of 17 PagelD 225

JOEL MICAH GREENBERG,

did knowingly transfer, possess, and use in and affecting interstate commerce,
without lawful authority, a means of identification of another person,
specifically, the name of the school employee on a Twitter account, knowing
that such means of identification belonged to an actual person, with the intent
to commit, to aid and abet, and in connection with, any unlawful activity that
constitutes a violation of Federal law, namely, a violation of 18 U.S.C. §
2261A(2), as charged in Count Eleven of this Second Superseding Indictment.

In violation of 18 U.S.C. §§ 1028(a)(7), 1028(b)(2), and 2.

FORFEITURE

1. The allegations contained in Counts Four, Five, Seven, Eight, and
Twelve are incorporated by reference for the purpose of alleging forfeitures
pursuant to 18 U.S.C. §§ 982(a)(2)(B) and 1028(b)(5).

2. Upon conviction of a violation of 18 U.S.C. § 1028, the defendant
shall forfeit to the United States, pursuant to 18 U.S.C. § 982(a)(2)(B), any
property constituting, or derived from, proceeds obtained, directly or indirectly,
as a result of such violation, and pursuant to 18 U.S.C. § 1028(b)(5), any
personal property used or intended to be used to commit the offense.

3. If any of the property described above, as a result of any act or

omission of the defendant:

14
Case 6:20-cr-00097-GAP-LRH Document 51 Filed 08/19/20 Page 15 of 17 PagelD 226

a. cannot be located upon the exercise of due diligence;

b. has been transferred or sold to, or deposited with, a third
party,

Cc. has been placed beyond the jurisdiction of the court;

d. has been substantially diminished in value; or

e. has been commingled with other property which cannot be
divided without difficulty,

15
Case 6:20-cr-00097-GAP-LRH Document 51 Filed 08/19/20 Page 16 of 17 PagelD 227

the United States shall be entitled to forfeiture of substitute property pursuant

to 21 U.S.C. § 853(p), as incorporated by 18 U.S.C. §§ 982(b)(1) and 1028(g).

Ng —

Foreperson

MARIA CHAPA LOPEZ
United States Attorney

By: (Jez

Jennifer M. Harrington 7
Assistant United sare Attorney

T UB MOK

Roger B. Handberg
Assistant United States Attorney
Chief, Orlando Division

w 1 2B Id KX

Josephine W. Thomas
Assistant United States Attorney
Chief, Criminal Division

 

16

 
Case 6:20-cr-00097-GAP-LRH Document 51 Filed 08/19/20 Page 17 of 17 PagelD 228

Ses £98 OdD

 

 

$ Teg

 

mS

‘0Z0Z ‘isnsny jo Aep orto nod uado Ut patty

 

uosiadai0,.q

 

Tq yan

 

()VI9tZ 8 OS gI
(D()Vszol § O'S'N BI
(L)()8zol § D's‘ BI
(L)()8Z01 § D's" BI
é7LZ78 O'S N8I
()I6SI § OSNBI

SUOTIRIOTA,

INAWLLOIGNI ONIGHSaadns GNOOAS

 

OUHENAYaD HVOIWN THOL

"SA

VOTANYV AO SHLVLIS CHLINN FHL

 

UOISIAIC, OpURTIO
ePLIO] | JO IOLNSIC a[PPINL
IUNOD LOMLSIG SALV.LS GALINA

“ON 1661 ddV
re-ddoO Waod

 
